          Case 7:20-cv-04373-PMH Document 11 Filed 10/14/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 FELIX URGILES,

                                  Plaintiff,
 v.                                                           ORDER TO SHOW CAUSE

 DEPARTMENT OF CORRECTIONS OF NEW                             20-CV-04373 (PMH)
 YORK STATE, et al.,

                                    Defendants.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        Plaintiff, proceeding pro se and in forma pauperis, commenced this action on June 5, 2020.

(Doc. 2). Plaintiff's Complaint named the New York State Department of Corrections and

Community Supervision, and John Doe corrections officers, nurses, and doctor, as Defendants. On

June 24, 2020, I issued an Order which dismissed Plaintiff’s claims against the New York State

Department of Corrections and Community Supervision, and directed the New York State

Attorney General to identify, pursuant to Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir. 1997), the

John Doe correction officer, the identity of each John Doe nurse, and the identity of the Jane Doe

doctor (the “John Doe Defendants”) within 60 days so that service could be effectuated. (Id.).

        On August 24, 2020, the New York State Attorney General filed a letter indicating that it was

unable to identify the John Doe Defendants. (Doc. 9). On August 25, 2020 the Court directed Plaintiff

to file an amended complaint by September 25, 2020, “specifying the information set forth in the

Attorney General's letter in order for them to assist him in identifying the John Doe Defendants.”

(Doc. 10). The Court notified Plaintiff that “[i]n the event Plaintiff fails to file an amended

complaint supplying the information necessary to aid in the determination of the identities of the

John Doe Defendants, this action may be dismissed.” (Id.). Plaintiff has neither filed an amended

complaint nor provided any additional descriptive information about the John Doe Defendants.
         Case 7:20-cv-04373-PMH Document 11 Filed 10/14/20 Page 2 of 2




       Under Federal Rule of Civil Procedure 41(b), “a district judge may, sua sponte, and without

notice to the parties, dismiss a complaint for want of prosecution….” Taub v. Hale, 355 F.2d 201,

202 (2d Cir. 1966); West v. City of New York, 130 F.R.D. 522, 524 (S.D.N.Y. 1990); Lewis v.

Hellerstein, No. 14-CV-07886, 2015 WL 4620120, at *1-2 (S.D.N.Y. July 29, 2015); Haynie v.

Dep’t of Corr., No. 15-CV-4000, 2015 WL 9581783, at *1-2 (S.D.N.Y. Dec. 30, 2015). Plaintiff’s

failure to prosecute this action or comply with the Court’s orders has impeded the Court’s efforts

to “avoid calendar congestion and ensure an orderly and expeditious disposition of cases.” Cortez

v. Suffolk Cty. Corr. Facility, No. 15-CV-1957, 2016 WL 6302088, at *2 (E.D.N.Y. Oct. 25, 2016).

       Accordingly, it is hereby ORDERED that Plaintiff show cause in writing on or before

November 13, 2020, why this action should not be dismissed with prejudice for want of

prosecution pursuant to Fed. R. Civ. P. 41(b). Failure to comply with this Court’s Order will result

in dismissal of this case for want of prosecution.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff at the

address listed on ECF.

SO-ORDERED:

Dated: New York, New York
       October 14, 2020


                                              ____________________________
                                              Philip M. Halpern, U.S.D.J.
